                      UNITED STATES DISTRICT COURT

                                 DISTRICT OF HAWAII

TIMOTHY MICHAEL DAVIDSON,                     CIV. NO. 19-00279 LEK-WRP

                    Plaintiff,
                                              ORDER SETTING SETTLEMENT
                                              CONFERENCE
       vs.

UNIVERSITY OF HAWAII,

                    Defendant.



             ORDER SETTING SETTLEMENT CONFERENCE

             Pursuant to LR 16.5(b), all parties to this matter are hereby

ORDERED TO APPEAR for a settlement conference, beginning in chambers, on

May 7, 2020, at 10:00 a.m.

             In addition to the lead counsel, each party or a designated

representative with final settlement authority1, must personally attend the


 1
    “Final settlement authority” means that the insurance representatives at the
settlement conference must be authorized to explore settlement options fully and to
agree at that time to any settlement terms acceptable to the parties. See Heileman
Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person
should have “unfettered discretion and authority” to change the settlement position
of a party. See Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003).
The purpose of requiring a person with unlimited settlement authority to attend the
conference contemplates that the person’s view of the case may be altered during
the face-to-face conference. Id. at 486. A limited or sum certain of authority is not
adequate. See Nick v. Morgan’s Foods, Inc., 279 F.3d 590, 595-97 (8th Cir. 2001).
settlement conference. The order for parties’ personal appearance is intended to

increase the efficiency and effectiveness of the settlement conference, by reducing

the time for communication of offers and expanding the ability to explore options

for settlement. If a defendant is insured, an adjuster or other representative of that

defendant’s insurer with final settlement authority also must personally attend the

settlement conference.

             The purpose of the settlement conference is to facilitate settlement of

this case, if appropriate. It will be conducted in such a manner as not to prejudice

any party in the event settlement is not reached. To that end, all matters

communicated to the court in confidence will be kept confidential, and will not be

disclosed to any other party, or to the trial judge.

             Settlement conferences are too often unproductive because the parties

have not made a serious effort to settle the case on their own prior to the

conference. Accordingly, before the settlement conference, the parties are ordered

to make a good faith effort to settle the case without the involvement of the Court.

A good faith effort to settle includes exchanged demands and offers, as well as

specific proposals and counter proposals with respect to the terms of settlement. If

settlement is not achieved prior to the conference, the parties shall be prepared to

engage in further negotiation at the conference.
             Each party shall provide the court with a confidential settlement

conference statement no later than April 30, 2020. The confidential settlement

conference statement shall outline, at the very least, (i) a brief description of the

case, (ii) impactful legal issues and factual disputes, (iii) the extent of discovery

and motions practice yet to be conducted, and (iv) a status of the settlement

negotiations to date.

             At the settlement conference, we will first meet with all parties

together in chambers and thereafter we will separate into confidential caucuses.

The presentations and discussion at the settlement conference, particularly while

all parties are together, shall aim only to foster settlement. That is, the settlement

conference is not intended for advocating a legal or factual position in the

litigation, conducting discovery, nor resolving other disputes between parties.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, JULY 30, 2019.




Davidson vs. University of Hawaii; CIV. NO. 19-00279 LEK-WRP; ORDER
SETTING SETTLEMENT CONFERENCE
